PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimant and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On lanuary 26,2009, Claimant was driving east on State Route 62, from Ripley to Cottageville, when his 2007 Buiclc Lucerne struck a hole in the road. Claimant was unable to avoid the hole due to oncoming traffic.
2. Respondent is responsible for the maintenance of State Route 62 which it failed to maintain properly on the date of this incident.
3. As a result, Claimant’s vehicle sustained damage to its tire and rim. Claimant seeks to recover the amount ofhis insurance deductible, which was $500.00.
4. Respondent agrees that the amount of $500.00 for the damages put forth by the Claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of State Route 62 on the date of this incident; that the negligence of Respondent was the proximate cause of the damages sustained to Claimant’s vehicle; and that the amount of damages agreed to by the parties is fair and reasonable. Thus, Claimant may make a recovery for his loss.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $500.00 on this claim.
Award of $500.00.